Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 03/21/2019.
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2, 4, 7 and 8 of U.S. Patent No. 10,268,683.
A comparison of the claims from the current application and U.S. Patent No. 10,268,683 is shown below.
Application 16/360,752
U.S. Patent No. 10,268,683
1. A method implemented by one or more processors, comprising:
determining a chatspeak measure for one or more users based on a plurality of messages contributed to message exchange threads by one or more of the users;
receiving natural language input submitted by a user of the users as part of an ongoing message exchange thread between at least the user and 
generating natural language output for inclusion in a response of the automated assistant to the natural language input, wherein generating the natural language output comprises incorporating one or more chatspeak terms into the natural language output based on the chatspeak measure; and
incorporating the response of the automated assistant into the message exchange thread, the response including the natural language output with the one or more chatspeak terms.



receiving natural language input submitted by a user as part of a message exchange thread between at least the user and an automated assistant, the natural language input including at least a first term and a second term, and being formulated by the user via a user interface input device of a computing device of the user;

identifying, for at least the first term of the natural language input, a first normalization of the first term;

generating a candidate alternate input for the natural language input, the generating comprising replacing the first term with the first normalization and including, in the candidate alternate input, either the second term or a second normalization of the second term;

determining a first score for the natural language input based on applying at least the first term and the second term to a language model;
determining a second score for the candidate alternate input based on applying at least the first normalization and either the second term or the second normalization to the language model;

selecting the candidate alternate input based on the first score and the second score;



and incorporating the reply content into the message exchange thread as a response to the natural language input by the automated assistant,

wherein incorporating the reply content into the message exchange thread is based on selecting the candidate alternate input.


Regarding Claim 1, Claim 1 of U.S. Patent No. 10,268,683 includes all of the limitations of Claim 1 except for the step for performing a chatspeak measure on one or more users. Claim 1 of U.S. Patent No. 10,268,683, however, includes the steps for identifying a first normalization of the first term from the message exchange between the user and the automated assistant. Performing a chatspeak measure on a user could include “identifying a first normalization of the first term” from the message exchange between the user and the automated assistant. Therefore, it is obvious that the claims are similar and are not patentably distinct from one another.
Regarding Claims 2 and 14, the claims are similar to Claim 2 of U.S. Patent No. 10,268,683.
Regarding Claims 3 and 15, the claims are similar to Claim 7 of U.S. Patent No. 10,268,683.
Regarding Claims 4 and 16, the claims are similar to Claim 8 of U.S. Patent No. 10,268,683.
Regarding Claims 5 and 17, Claim 1 of U.S. Patent No. 10,268,683 includes limitations that are similar to Claims 5 and 17.
Regarding Claim 8, the rationale provided for the rejection of Claim 1 is incorporated herein.
Regarding Claims 9 and 19, Claim 1 of U.S. Patent No. 10,268,683 includes limitations that are similar to Claims 9 and 19.
Regarding Claim 10, Claim 1 of U.S. Patent No. 10,268,683 includes the limitations of Claim 10.
Regarding Claim 11, Claim 4 of U.S. Patent No. 10,268,683 includes limitations that are similar to Claim 10.
Regarding Claims 12 and 20, Claim 7 of U.S. Patent No. 10,268,683 includes limitations that are similar to Claims 12 and 20.
Regarding Claim 13, the rationale provided for the rejection of Claim 1 is incorporated herein.
Claims 6, 7 and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,268,683 in view of Beyerlein (US Pub. 2012/0310647 A1).
Regarding Claim 5, Claim 1 of U.S. Patent No. 10,268,683 includes the limitations of Claim 1 but does not include “wherein the chatspeak measure is specific to the user and is applicable to a plurality of chatspeak terms, including one or more additional chatspeak terms not incorporated into the natural language output; and wherein the additional chatspeak measure is not specific to the user and is specific to at least one of the chatspeak terms”.
Beyerlein, however, teaches using a dialogue model for processing vocabularies specific to a user group while using a language model to process words or terms not specific to a user group (see paragraph [0027]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the method of Claim 1 the step for performing a chatspeak measure on terms specific to a user and on terms not specific to a user. The motivation would be to incorporate into the natural language response the terms that are specific to a user along with common terms that are not specific to a user.
Regarding Claims 7 and 18, the rationale provided for the rejection of Claim 6 is incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU B HANG/Primary Examiner, Art Unit 2672